DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --“Metal parts Blanking Process for Rotor and Stator of an Electric Motor”--

Claim Objections
Claims 1-13 are objected to because of the following informalities:
The scope of the claims clearly directed to “a method of blanking a metal parts configured for an electric machine or motor” (see preamble of the claims 1-13, about lines 1-2).   However, the missing of a transient terms/phrase “comprising step of:”, therefore it is unclear as to where exactly is the body of the claim.     Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear as to exactly where about the body of the claim started? in formulate the rejection on the merits the examiner presumes that the body of claim is about line 14+, however it is suggested the preamble (about lines 1-2 of claim 1 )should be updated to:
-- A process for the blanking of metal parts (1; 10, 20) operatively associated with blanking stations (101, 102), the process comprising steps of:--
The para. “ provided with one or more holes (21, 22) and/or one or more slots (11) from a layered basic material (51), wherein the metal parts (1; 10, 20) are blanked from the layered basic material (51) with the aid of a blanking station (102), which blanking station (102) is provided with a blank holder (70) and with a blanking die (80), each of which defines a cavity (71; 81) with a contour shape corresponding to that of the metals parts (1; 10, 20) to be blanked and with a blanking punch (32) and a counter punch (40) contained therein, whereof the blank holder (70) and the blanking die (80), on the one hand, and the blanking punch (32) and the counter punch (40), on the other hand, are movable with respect to each other, to which end the layered basic material (51) is first clamped between the blank holder (70) and the blanking die (80) on the one hand and the blanking punch (32) and the counter punch (40) on the other hand and, thereafter, the blanking punch (32) is moved through the successive layers (50) of the layered basic material (51), while 
 the following are highly suggested:
--“providing at least one or more holes (21, 22) and at least one or one or more slots (11) from a layered basic material (51), wherein the metal parts (1; 10, 20) are blanked from the layered basic material (51) by the aid of the blanking station (102).
Providing the blanking station (102)comprises a blank holder (70) and a blanking die (80), each of which defines a cavity (71; 81) with a contour shape corresponding to that of the metals parts (1; 10, 20) to be blanked and with a blanking punch (32) and a counter punch (40) contained therein, 	wherein the blank holder (70) and the blanking die (80), on the one hand, and the blanking punch (32) and the counter punch (40), on the other hand, are movable with respect to each other, to which end the layered basic material (51) is first clamped between the blank holder (70) and the blanking die (80) on the one hand and the blanking punch (32) and the counter punch (40) on the other hand and, thereafter, the blanking punch (32) is moved through the successive layers (50) of the layered basic material (51), while supported by the counter punch (40), and thereby cuts loose a single metal part of the metal parts (1; 10, 20) from a surrounding of the  basic material (51) by a layer (50)”--.
With the changes suggested above the recites:”, characterized in that” (about line 14 of the claim 1) should be deleted to reflect the changes as noted above in claim 1, lines 1-2.
	In claim 1, about lines 14-25 recites: “ prior to such cutting loose of the metal parts (1; 10, 20), one or more holes (3; 12, 21, 22) are punched into the layered base material (51) with the aid of a further blanking station (101), which further blanking station (101) is likewise provided with a blank holder (70) and with a blanking die (80), each of which defines an opening with a contour shape corresponding to that of the holes (3; 12, 21, 22) to be punched and with a further blanking punch (31) contained therein, whereof the blank holder (70) and the blanking die (80) are movable with respect to the further blanking punch (31), to which end the layered base material (51) is first clamped between the blank holder (70) and the blanking die (80) and, thereafter, the further blanking punch (31) is moved through the successive layers (50) of the layered basic material (51) and thereby cuts loose a piece of scrap material (2) from the surrounding basic material (51) per such layer (50) without utilizing a counter punch”(see claim 1, lines 14-25) should be rewritten into method limitations as follow:
	-- prior to cutting loose of the metal parts (1; 10, 20), the one or more holes (3; 12, 21, 22), providing a further blanking station (101) of the blanking stations (102, 101), said the further blanking station (101) comprises a blank holder (70) and a blank die (80)	
	Punching the metal parts into layered base material (51) by the further blanking station (101) of the blanking stations, wherein the blank holder (70) and the blank die (80) each defines an opening with a contour shape corresponding to f the holes (3; 12, 21, 22) to be punched;
	Punching the defines opening by a further blanking punch (31) contained by the blank holder (70) and the  blank die (80), wherein the blank holder (70) and the blanking die (80) are movable with respect to the further blanking punch (31), to which end the layered base material (51) is first clamped between the blank holder (70) and the blanking die (80) and, thereafter, the further blanking punch (31) is moved through the successive layers (50) of the layered basic material (51) and thereby cuts loose a piece of scrap material (2) from the surrounding basic material (51) by the  layer (50) without utilizing a counter punch”--.
	“characterized in that the scrap material (2) is removed from the further blanking station (101) through the opening in the blanking die (80) thereof.” (claim 2, line 1-2) not positive method limitation, the use of: --further comprises removing the scrap material (2) from the further blanking station (101) through the opening in the blanking die (80)” --.
	“characterized in that “(claims 3-5, 11-13, about line 2) should be updated to: --“wherein” --.
	“and/or” (claim 3, line 4) should be updated to: --“or” --, for clarity of the claim.
	“the first mention” (claim 5, lines 2-3) should be updated to: --“the “--, to reflect changes as suggested above.
	“thereof, characterized in that, “(claim 6, lines 3) should be updated to: --“wherein” --.
	“the first mention” (claim 6, line 5 and line 7 in both places) should be updated to: --“the “--, to reflect changes as suggested above.
	“characterized in that part or parts “(claim 7, line 2) should be updated to: --“wherein parts (70’)” --.
	“the first mention” (claim 7 line 3-4; claim 8, lines 5-6; claim 9, line 5; claim 1-, lines 5 and 7; claims 11, lines 2-3; claim 12, lines 2-3, 10-11, and lines 12; claim 13, line 2-3, 7-8, and line 10-11) should be updated to: --“the “--, to be consistent with changes as suggested above.
Note that above is/are example of inconsistency and problematic issue noticed by the Examiner. Applicant is respectfully asked to review the entire application for any deficiency that may still be present.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt